Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This Office action is in response to the amendment filed on April 2, 2021. Claims 2, 3, 6 have been cancelled. Claims 1, 4, 5, 7, 9 and 11-13 have been amended. Thus, claims 1, 4, 5 and 7-21 are pending. Claims 1, 11, 12, 13, 14 are independent.

Response to Arguments
Applicant’s amendments and arguments have been fully considered and persuasive. Therefore, the rejection has been withdrawn.

Allowable Subject Matter
Claims 1, 4-5, 7-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, US Patent No. 10272910 to Bonarens et al. (hereinafter “Bonarens”) discloses a driver assistance system for collision avoidance which includes an environmental sensor for detecting an obstacle on an anticipated trajectory of a vehicle. A computing unit searches for a first evasion trajectory on which the obstacle is collision free and for a second evasion trajectory on which is transmitted from the probable trajectory and on which the obstacle can be traversed without collision.  



Regarding claim 11, Bonarens taken singly or in combination with other prior art of record, does not disclose or teach a system for controlling travel of an own vehicle, the own vehicle being a vehicle 

Regarding claim 12, Bonarens taken singly or in combination with other prior art of record, does not disclose or teach a method for controlling travel of a vehicle, the method comprising: acquiring information regarding a target around the vehicle from a target detector; and changing a setting of a driving state of the vehicle so as to avoid or reduce a likelihood of a collision with a front object located 

Regarding claim 13, Bonarens taken singly or in combination with other prior art of record, does not disclose or teach An apparatus for controlling travel of an own vehicle, the own vehicle being a vehicle carrying the apparatus and an object detector for detecting objects around the own vehicle, the apparatus comprising: an information acquirer configured to acquire information regarding objects around the own vehicle from the object detector; Page 5 of 12a collision avoidance trajectory determiner configured to determine a collision avoidance trajectory based on information regarding a first object located on a roadway ahead of the own vehicle based on the information from the information acquirer; a collision likelihood calculator configured to calculate a value indicating likelihood of a collision between the own vehicle and a second object along the collision avoidance trajectory; and a controller configured to change a setting of a driving state of the own vehicle so as to avoid or reduce the value indicating the likelihood of the collision with the second object vehicle at least one of a change in speed of the own vehicle, a change in a steering angle of the own vehicle, and a decision of braking the own vehicle, and in a state in which the object is a front vehicle located on a roadway ahead of the own vehicle and other object is a rear vehicle located on the roadway rearward of the own vehicle, the controller is configured to, using a width of the own vehicle, a distance between the front vehicle and a line dividing 

Regarding claim 14, Bonarens taken singly or in combination with other prior art of record, does not disclose or teach An apparatus for controlling travel of an own vehicle, the own vehicle being a vehicle carrying the apparatus, the apparatus comprising: an information acquirer configured to acquire target information regarding a target around the own vehicle from a target detector; and a controller configured to, if determining, using the target information acquired by the information acquirer, that if travel of the own vehicle is continued in accordance with a collision avoidance trajectory determined to avoid a collision with an object located on a roadway ahead of the own vehicle, the own vehicle is likely to collide with the object or and other object, change a setting of a driving state of the own vehicle so as to avoid or reduce a likelihood of the collision, wherein the controller is configured to change the setting of the driving state of the own vehicle by making at least one of a change in speed of the own vehicle, a change in a steering angle of the own vehicle, and a decision of braking the own vehicle, and for a state in which the object is a front vehicle located on a roadway ahead of the own vehicle and the other object is a rear vehicle located on the roadway rearward of the own vehicle, the controller is configured to, using a width of the own vehicle, a distance between the front vehicle and a line dividing bi-directional travel lanes in a width-wise direction of the own vehicle, and a predetermined width of the rear vehicle, determine the steering angle of the own vehicle to avoid a collision with the rear vehicle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661